  Case 19-29131        Doc 14     Filed 02/15/20 Entered 02/15/20 10:46:26            Desc Main
                                    Document     Page 1 of 2




DAREN J. HARRIS (#14978)
Summit Bankruptcy, PLLC
3115 E. Lion Lane, Suite 160
Salt Lake City, UT 84121
Telephone: (801) 405-7827
Facsimile: (801) 212-9888
Email: dharris@summitbankruptcy.com

                           UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF UTAH


 In re                                                 Bankruptcy No.: 19-29131

DAVID CHARLES NICHOLLS                                 Chapter 7

                                                       HONORABLE KEVIN R. ANDERSON
                                      Debtor,

 MOTION FOR ENTRY OF ORDER REGARDING DEBTOR’S MOTION TO AVOID
           JUDGMENT LIENS IMPAIRING HOMESTEAD EXEMPTION
______________________________________________________________________________

         Daren J. Harris, counsel for the Debtors, declares under penalty of perjury that:

   1. A hearing on Debtors’ Motion to Avoid Judicial Lien Impairing Homestead Exemption

was scheduled to be heard before the Honorable Judge Kevin R. Anderson on March 6, 2020, at

2:00 p.m. at the United States Bankruptcy Court located at 350 South Main Street, Salt Lake

City, Utah, Courtroom #341.

   2. Proper notice of the hearing was mailed to all relevant parties in interest.

   3. As part of the Notice of Hearing, the Claimants were further notified that "If you or your

attorney do not take these steps, the Bankruptcy Court may decide that you do not oppose the

relief sought in the Motion to Avoid Judgment Lien and may enter an order granting that relief.




                                                  1
  Case 19-29131       Doc 14     Filed 02/15/20 Entered 02/15/20 10:46:26           Desc Main
                                   Document     Page 2 of 2



In the absence of a timely filed objection, the undersigned counsel may and will ask the Court to

enter an order approving the Motion without hearing."

   4. No objection or other response to the relief sought by Debtor was filed including by the

creditors affected, and Debtor’s counsel requests the hearing be cancelled.

   5. Debtor’s counsel has submitted to the Court a proposed Order and hereby requests that

the Court execute said proposed order.


Dated this February 15, 2020.

                                                            /s/ Daren J. Harris
                                                            Attorney for Debtor




                                                2
